 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LAKEITH L. MCCOY,                                Case No. 1:15-cv-00768-DAD-JDP
12                       Plaintiff,                    ORDER GRANTING DEFENDANTS’
                                                       MOTION FOR A CONTINUANCE OF THE
13           v.                                        TRIAL CONERENCE AND TRIAL
14    A. HOLGUIN, et al.,                              ECF No. 119
15                       Defendants.                   Telephonic pre-trial conference continued to
                                                       March 30, 2020, at 1:30 p.m.
16
                                                       Trial continued to May 27, 2020, at 1 p.m.
17

18

19          Defendants’ motion for a continuance of the pre-trial conference and trial, ECF No. 119,
20   is granted. The trial date is continued until May 27, 2020, at 1:00 p.m. Should the parties wish to
21   file new pre-trial statements, they may do so by April 15, 2020. Should the related criminal trial
22   be postponed further, defendants are to notify the court of that delay immediately.
23          The telephonic trial confirmation hearing is continued to March 30, 2020, at 1:30 p.m.,
24   before District Judge Dale A. Drozd. To participate telephonically, dial into the conference at
25   877-402-9757, using access code 6966236. Defense Counsel will notify the prison litigation
26   coordinator who will dial into the conference for the plaintiff. Use of any feature(s) that may
27

28
                                                       1
 1   have an impact upon the quality of voice transmission (such as speakerphones, headsets, etc.) are

 2   prohibited; use of a land line or hand-held cell phone is required.

 3
     IT IS SO ORDERED.
 4

 5
     Dated:     December 3, 2019
 6                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9   No. 205.
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
